L2 Medical Development Company 13050 Pennystone Drive Farmers Branch, Texas75244 July 31, 2013 United States Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Attn:William H. Demarest IV, Accountant Re: L2 Medical Development Company Item 4.01 Form 8-K Filed July 24, 2013 File Number 000-54092 Dear Mr. Demarest: L2 Medical Development Company, or L2 Medical, is in receipt of the Commission's letter dated July 29, 2013 regarding the Public Company Accounting Oversight Board's ("PCAOB") revocation of the registration of S.W. Hatfield, CPA as a public accounting firm.In response to the Commission's request stated in the last paragraph of the afore referenced correspondence L2 supplementally advises that it intends to engage a PCAOB registered public accounting firm to re-audit its financial statements previously audited by S.W. Hatfield for such periods as may be required prior to filing any future filings with the Commission. If you have any questions, please contact the undersigned. Very truly yours, /s/ Matthew Lipton Matthew Lipton Chief Executive Officer
